Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 6

 

This AMENDMENT No. 6 dated as of March 11, 2005 (“Amendment No. 6”), is entered
into by and among H&E EQUIPMENT SERVICES L.L.C., a Louisiana limited liability
company (“H&E”), GREAT NORTHERN EQUIPMENT, INC., a Montana corporation (“Great
Northern” and together with H&E, individually a “Borrower” and jointly,
severally and collectively, the “Borrowers”), H&E HOLDINGS, L.L.C., a Delaware
limited liability company, GNE INVESTMENTS, INC., a Washington corporation and
H&E FINANCE CORP., a Delaware corporation, the persons designated as “Lenders”
on the signature pages hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Agent.

 

WHEREAS, Borrowers, the other Credit Parties, the Lenders (as defined therein)
and Agent are party to the Credit Agreement dated as of June 17, 2002 (including
all annexes, exhibits and schedules thereto, and as amended by Amendment No. 1
dated as of March 31, 2003, Amendment No. 2 dated as of May 14, 2003, Amendment
No. 3 dated as of February 10, 2004, Amendment No. 4 dated as of October 26,
2004, and Amendment No. 5 dated as of January 13, 2005 and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
“Original Credit Agreement”; all capitalized terms defined in the Original
Credit Agreement and not otherwise defined herein have the meanings assigned to
them in the Original Credit Agreement or in Annex A thereto); and

 

WHEREAS, Borrowers and each Lender, subject to Section 2 hereof, wish to amend
the Original Credit Agreement in the manner set forth below.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, each Lender and Agent
agree as follows:

 

SECTION 1.
AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions to effectiveness referred to in
Section 2 hereof, the Original Credit Agreement is hereby amended as follows:

 

(a)           Section 1.5(a) of the Original Credit Agreement is amended and
restated in its entirety as follows:

 

Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Revolving Credit Advances and Swing Line Loans being
made by each Lender, and in respect of all unreimbursed Letters of Credit
Obligations, in arrears on each applicable Interest Payment Date, at the
following rates:  (i) with respect to the Revolving Credit Advances and
unreimbursed Letter of Credit Obligations and all other Obligations (other than
LIBOR Loans and Swing Line Loans), the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per each
calendar month, based on the aggregate Revolving Credit Advances outstanding
from time to time; and (ii) with respect to the Swing Line Loan, the Index Rate
plus the Applicable Revolver Index Margin per annum, based on the aggregate
amount of the Swing Line Loan outstanding from time to time.

 

--------------------------------------------------------------------------------


 

The Applicable Margins, on a per annum basis, (i) for each Fiscal Month in which
the daily average Excess Availability for the immediately preceding Fiscal Month
was equal to or more than $40,000,000, the Applicable Revolver LIBOR Margin
shall be 2.25%, the Applicable L/C Margin shall be 2.25% and the Applicable
Revolver Index Margin shall be 0.75%, (ii) for each Fiscal Month in which the
daily average Excess Availability for the immediately preceding Fiscal Month was
less than $40,000,000 and equal to or more than $25,000,000, the Applicable
Revolver LIBOR Margin shall be 2.50%, the Applicable L/C Margin shall be 2.50%
and the Applicable Revolving Index Margin shall be 1.00%, and (iii) for each
Fiscal Month in which the daily average Excess Availability for the immediately
preceding Fiscal Month was less than $25,000,000, the Applicable Revolver LIBOR
Margin shall be 2.75%, the Applicable L/C Margin shall be 2.75% and the
Applicable Revolving Index Margin shall be 1.25%.  At all times the Applicable
Unused Line Fee Margin shall be 0.50% per annum.

 

(b)          Annex A of the Original Credit Agreement is amended as follows:

 

(i)            the definition of “Borrowing Availability” is amended by
replacing the dollar figure “$30,000,000” appearing in clause (ii) of paragraph
(a) with the dollar figure “$15,000,000”; and

 

(ii)           the definition of “Great Northern Borrowing Base” is amended by
replacing the text “seventy-five percent (75%)” appearing in clause (ii) of
paragraph (e) with the text “eighty percent (80%)”; and

 

(iii)          the definition of “H&E Borrowing Base” is amended by replacing
the text “seventy-five percent (75%)” appearing in clause (ii) of paragraph
(e) with the text “eighty percent (80%)”.

 

SECTION 2.
CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 6 shall become effective on the date, which must be prior to
March 11, 2005 (the “Effective Date”) on which the following conditions shall
have been satisfied:

 

(a)           Agent shall have received one or more counterparts of this
Amendment No. 6 executed and delivered by Borrowers, the other Credit Parties,
Agent and each Lender; and

 

(b)           there shall be no continuing Default or Event of Default (after
giving effect to the amendments contemplated by this Amendment No. 6), and the
representations and warranties of the Borrowers contained in this Amendment
No. 6 shall be true and correct in all material respects.

 

SECTION 3.
LIMITATION ON SCOPE

 

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendments set forth
herein shall be limited precisely as provided for herein and shall not be

 

2

--------------------------------------------------------------------------------


 

deemed to be waivers of, amendments of, consents to or modifications of any term
or provision of the Loan Documents or any other document or instrument referred
to therein or of any transaction or further or future action on the part of
Borrowers or any other Credit Party requiring the consent of Agent or Lenders
except to the extent specifically provided for herein.  Agent and Lenders have
not and shall not be deemed to have waived any of their respective rights and
remedies against Borrowers or any other Credit Party for any existing or future
Defaults or Event of Default.

 

SECTION 4.
MISCELLANEOUS

 

(a)           Borrowers hereby represent and warrant as follows:

 

(i)            this Amendment No. 6 has been duly authorized and executed by
Borrowers and each other Credit Party, and the Original Credit Agreement, as
amended by this Amendment No. 6, is the legal, valid and binding obligation of
Borrowers and each other Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, moratorium and similar laws affecting the rights of
creditors in general; and

 

(ii)           Borrowers repeat and restate the representations and warranties
of Borrowers contained in the Original Credit Agreement as of the date of this
Amendment No. 6 and as of the Effective Date, except to the extent such
representations and warranties relate to a specific date.

 

(b)           This Amendment No. 6 is being delivered in the State of New York.

 

(c)           Borrowers and the other Credit Parties hereby ratify and confirm
the Original Credit Agreement as amended hereby, and agree that, as amended
hereby, the Original Credit Agreement remains in full force and effect.

 

(d)           Borrowers and the other Credit Parties agree that all Loan
Documents to which each such Person is a party remain in full force and effect
notwithstanding the execution and delivery of this Amendment No. 6.

 

(e)           This Amendment No. 6 may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

(f)            All references in the Loan Documents to the “Credit Agreement”
and in the Original Credit Agreement as amended hereby to “this Agreement,”
“hereof,” “herein” or the like shall mean and refer to the Original Credit
Agreement as amended by this Amendment No. 6 (as well as by all subsequent
amendments, restatements, modifications and supplements thereto).

 

(g)           Each of the following provisions of the Original Credit Agreement
is hereby incorporated herein by this reference with the same effect as though
set forth in its entirety herein, mutatis mutandis, and as if “this Agreement”
in any such provision read “this Amendment No. 6”: Section 11.6, (Severability),
Section 11.9 (Governing Law), Section 11.10 (Notices), Section 11.11
(Section Titles) Section 11.13 (Waiver of Jury Trial), Section 11.16 (Advice of
Counsel) and Section 11.17 (No Strict Construction).

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

BORROWERS:

 

 

 

 

H&E EQUIPMENT SERVICES, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GREAT NORTHERN EQUIPMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT PARTIES:

 

 

 

H&E HOLDINGS, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GNE INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

H&E FINANCE CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO AMENDMENT NO. 6

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FLEET CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO AMENDMENT NO. 6

 

--------------------------------------------------------------------------------


 

 

ORIX FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO AMENDMENT NO. 6

 

--------------------------------------------------------------------------------

 